MARKS, J.
The Attorney-General has moved to affirm the judgment under the provisions of section 1253 of the Penal Code.
The clerk’s and reporter’s transcripts were filed here on April 14, 1941. On April 23, 1941, the attorney for defendant secured an order extending his time to file his opening brief to May 5, 1941. The case was placed on the calendar of May 27, 1941. No appearance was made for defendant and no brief in his behalf has been filed, so the motion must be granted.
The judgment is affirmed.
Barnard, P. J., and Griffin, J., concurred.